PER CURIAM.
Plaintiff’s complaint in the Tax Court sought recalculation of the annual payment required of the State by N.J.S.A. 58:21B-6 in lieu of taxes on lands acquired by the State for the proposed “Six-Mile Run Reservoir.” The complaint was filed on February 14, 1984 and sought recalculation for all years since the State began acquiring properties in or about 1970.
The State moved for dismissal of the complaint on the thesis that it was filed more than 90 days after the date of the State agency action to be reviewed. Judge Andrew granted the motion and dismissed the complaint. Plaintiff appealed.
We affirm substantially for the reasons expressed by Judge Andrew in his reported opinion of July 27, 1984 at 7 N.J. Tax 224 (Tax Ct.1984). N.J.S.A. 54:51A-13, 14(a); R. 8:2(a); R. 8:4-l(b). We add only that the State action of which plaintiff complains occurs annually and is therefore now subject to review if challenged by a timely Tax Court complaint.